Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. 
Armiento (US 8540469) discloses that the visual indicator may be deformation of raised elements by the tool’s bit shoulder, a change in color of a coating applied to the raised elements from contact with a reactionary coating on the setting tool, or a heated element on the setting tool (Col. 6, lines 1-7). 
	Regarding the initial contact being linear along a y-axis of a setting tool, Armiento discloses that the plug (26) may be driven into the installed position (40) by a number of blows with a sledge hammer (i.e. also linear movement of the invention), and that any suitable setting tool may be utilized (Col. 3, lines 12-20). The movement of the device is also considered linear along the longitudinal axis in additional to rotational (Col. 5, lines 50-Col. 6, line 6 disclose that the bit shoulder 102 travels and comes into contact with the coating and continues to do so until the coating is abraded, deformation takes place, or another visual indicator signals that the anchor is set). Deformation and reactions would also take place upon initial contact. In the case of either deformation or coating removal, the shape of the mark would match the rib (i.e. the projection of Sato 115) as the rib is what is creating the mark. Applicant’s Arguments that the amended claims only require a linear downward force (Page 4 of Response) and that a discrete mark is created upon initial contact are thus respectfully not considered persuasive. The use of 
	Regarding the Applicant’s Argument directed towards the annular groove portion of Sato, Examiner has carefully considered but respectfully points out that the invention of Sato is not bodily incorporated into the combination of modified Armiento. Regarding the assertion that a user would have to frequently detach the bolt to observe the length of the marking (page 7), Examiner has considered but further points out that the claim language is directed towards a system, not a method. Armiento does disclose in Column 5, lines 36-44 that the installation tool requires only installing a single time during the process for a simply, faster process. 
	Regarding Applicant’s Argument that the proposed combination would result in a non-working embodiment, Examiner has carefully considered but respectfully disagrees. Armiento discloses that alternative quantities and/or spacing of the castellations 92 is contemplated and within the scope of the invention (Col. 5, lines 50-51), i.e. a continuous castellation to provide the coating. The disclosure that a sledging hammer . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the initial contact creating a discrete score mark….that provides a visual indicator that the anchor has been finally set” renders the claim indefinite. Examiner points out to Applicant that the claim is directed towards an apparatus and not a method; however, the claim language indicates that the initial contact is what finally sets the anchor. However, upon consulting the specification for clarification, Applicant does cite repeated contact to set the anchor (Page 2) in addition to the use of a drill (i.e. a rotary tool) on Page 3. How can the initial instant contact, which would be technically before a following exertion of force, also set the anchor? Examiner understands Applicant is attempting to clarify the invention by using functional language and reciting how the tool is used; however, for clarification purposes and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armiento (US 8540469) in view of Sato (US 5746556)
Regarding claim 1, Armiento discloses a marking system for use in drop-in anchors comprising:
(a)    an anchor (10) further comprised of an upper surface (end 24) and spreading lamellae (Col. 2, lines 20-27; see also Figure 9);
(b)    a bullet (26) positioned in the anchor to spread the spreading lamellae away from the bullet and into inner wails of a bore hole to finally set the anchor (Col. 2, lines 40-48);
(c)    a setting tool (54, see Figure 8) to drive the bullet downwardly further comprised of (Col. 5, lines 13-17):
(i)    a collar (70); 
(iii)    a tip (80) extending outwardly from the collar, the tip configured to contact the bullet to finally set the anchor (Figure 6, see also Col. 5, lines 30-36);
wherein continued contact between the tip and the bullet drives the bullet downwardly and spreads the spreading lamellae away from the bullet to finally set the anchor (Col. 5, lines 23-27; Col. 3, lines 12-20; Col. 2, lines 20-27); and
wherein the anchor is finally set upon an initial contact between the collar and the upper surface of the anchor, the initial contact being linear and along a y-axis of the setting tool (wherein moment directly after the coating is abraded from the castelations, a true direct contact is made; this indicates that the plug has attained the installed position, see Col. 5, line 59-Col. 6, line 6), 
and the initial contact creating a discrete score mark on the upper surface that provides a visual indicator that the anchor has been finally set (wherein Armiento does disclose contact as well as a multitude of visual indicators by the bit shoulder 102, see Col. 5 lines 51-Col. 6, line 6; see combination statement below as well).
However, although Armiento contemplates and suggests an alternative visual indicator may be deformation of the castelations of the ancho, Armiento does not explicitly teach a protruding structure. Specifically, Armiento does not explicitly teach (ii) a stationary rib positioned on the collar; and wherein the discrete score mark has a first shape corresponding to a shape of the stationary rib.
However, from the same or similar field of endeavor, Sato (US 5746556) teaches ii) a stationary rib (115) positioned on the collar; and wherein the discrete score mark has a first shape corresponding to a shape of the stationary rib (Col. 7, lines 43-45 and 48-64; furthermore, the item 112 of Sato is considered to be a part of the item 70 of Armiento in the combination statement below).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the deforming knobs of Sato into the invention of Armiento. Armiento suggests additional deforming structures as well as any structures that are suitable to identify when an anchor has been set, wherein Sato suggests the use of the knobs while setting an anchor. One would be motivated to do so in order to determine how deep the setting tool tip is (Col. 7, lines 56-67). This modification would be recognized as applying a known technique, i.e. a 
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Armiento as modified by Sato. Modified Armiento further teaches wherein the collar is further comprised of at least two ribs (Sato: Col. 7, lines 62-67).
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Armiento as modified by Sato. Modified Armiento further teaches wherein the upper surface of the anchor is further comprised of an abradable coating, the abradable coating being continuous along the upper surface of the anchor and having a thickness along the y-axis to accommodate the first shape of the discrete score mark (wherein Armiento discloses that the abradable coating is on top of the castelations, i.e. in the coating is in a continuous plane defined by the coated surfaces of the castelations), the abradable coating serving as a second visual indicator that the anchor has been set (Col. 5, lines 45-67 disclose a coating such as a blue paint, and that when the plug is driven to the installed position, a bit shoulder 102 is configured to come into contact with castelations 92; the coating is abraded from the castelations to serve as a visual indicator).
Regarding claim 4, all of the limitations recited in claim 3 are rejected by Armiento as modified by Sato. Modified Armiento further teaches wherein the abradable coating is paint (Col. 5, lines 51-59).
Regarding claim 10, all of the limitations recited in claim 1 are rejected by Armiento as modified by Sato. Modified Armiento further teaches wherein the collar is further comprised of a recessed portion and the stationary rib is positioned on the recessed portion (Armiento: see the location of shoulder 102 being radially recessed relative to the rest of the body in at least Figures 6 and 8)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armiento (US 8540469) in view of Sato (US 5746556) and in further view of Komsa (US 3486402).
Regarding claim 5, all of the limitations recited in claim 1 are rejected by Armiento as modified by Sato. However, modified Armiento does not explicitly disclose wherein the stationary rib is pyramidally-shaped.
However, from the same or similar field of endeavor, Komsa discloses wherein the stationary rib is pyramidally-shaped (see item 34, Figure 3). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the shape of the projection as taught by Komsa into the invention of modified Armiento for design incentives, and additionally because this would be considered a reasonable shape substitution. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armiento (US 8540469) in view of Sato (US 5746556) and in further view of Simmons (US 6935811).
Regarding claim 6, all of the limitations recited in claim 1 are rejected by Armiento as modified by Sato. However, modified Armiento does not explicitly disclose wherein the anchor and bullet have been coated with a lubricating substance. 
However, from the same or similar field of endeavor, Simmons (US 6935811) discloses wherein the anchor and bullet have been coated with a lubricating substance (See Column 5, lines 17-27 disclosing that a lubricant may be disposed between member 20 and the inner surface; see also column 6, lines 35-45).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the lubricant as disclosed by Simmons into the invention of modified Armiento.
One would be motivated to do so in order to reduce friction, see column 5 lines 17-19.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armiento (US 8540469) in view of Sato (US 5746556) and in further view of American Carbide Tool Company NPL.
Regarding claim 8, all of the limitations recited in claim 1 are rejected by Armiento as modified by Sato. However, modified Armiento does not explicitly disclose wherein the stationary rib is a brazed carbide on the collar.
However, from the same or similar field of endeavor, the previously attached American Carbide Tool Company NPL discloses a tip that is of a brazed carbide material (see attached).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the material as disclosed in the NPL into the invention of modified Armiento. One would be motivated to do so in order to provide a material of compressive strength, extreme hot hardness as high temperatures, resistance to abrasion, corrosion, and thermal shock (See attached NPL, base of page).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armiento (US 8540469) in view of Sato (US 5746556) and in further view of Bay (US 9719544).
Regarding claim 11, all of the limitations recited in claim 1 are rejected by Armiento as modified by Sato. However, modified Armiento does not explicitly disclose a stepped portion. Specifically modified Armiento does not explicitly disclose wherein the collar is further comprised of a stepped portion to mate with the anchor. 
However, from the same or similar field of endeavor of installation tools having structures for accommodating an advancement member, Bay teaches a stepped portion (See Column 5, lines 34-41 disclosing that an adaptor may have a shoulder portion 125 that abuts against a surface, wherein the shoulder can be beveled).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a beveled shoulder as disclosed by Bay into modified Armiento.
One would be motivated to do so in order to ensure and acceptably interlock two members in a secure fashion (Column 5, lines 37-39).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723